Case 9:20-cv-81774-KAM Document 1 Entered on FLSD Docket 09/30/2020 Page 1 of 6



                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION


  ROBERT M. SIMON,

            Plaintiff,                                        CASE NO.: 9:20-cv-81774

  v.
                                                              JURY TRIAL DEMANDED
  NATIONAL CREDIT SYSTEMS, INC.,

            Defendant.
                                                       /


                                            COMPLAINT

          NOW comes ROBERT M. SIMON (“Plaintiff”), by and through the undersigned,

 complaining as to the conduct of NATIONAL CREDIT SYSTEMS, INC. (“Defendant”), as

 follows:

                                        NATURE OF THE ACTION

       1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection Practices Act

 (“FDCPA”) under 15 U.S.C. §1692 et seq. for Defendant’s unlawful conduct.

                                      JURISDICTION AND VENUE

       2. This action arises under and is brought pursuant to the FDCPA. Subject matter jurisdiction

 is conferred upon this Court by 15 U.S.C §1692, 28 U.S.C. §§1331 and 1337, as the action arises

 under the laws of the United States.

       3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

 in the Southern District of Florida and a substantial portion of the events or omissions giving rise

 to the claims occurred within the Southern District of Florida.

                                               PARTIES

                                                   1
Case 9:20-cv-81774-KAM Document 1 Entered on FLSD Docket 09/30/2020 Page 2 of 6



     4. Plaintiff is a consumer over-the-age of 18 residing within the Southern District of Florida.

     5. Plaintiff is a natural “person,” as defined by 47 U.S.C. §153(39).

     6. Defendant is a third party debt collector specializing in the collection of past due apartment

 related debts. Defendant is a corporation organized under the laws of the State of Georgia with its

 principal place of business located at 3750 Naturally Fresh Boulevard, Atlanta, Georgia.

     7. Defendant is a “person” as defined by 47 U.S.C. §153(39).

     8. Defendant acted through its agents, employees, officers, members, directors, heirs,

 successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all

 times relevant to the instant action.

                              FACTS SUPPORTING CAUSES OF ACTION

     9.   The instant action arises out of Defendant’s attempts to collect upon a purported past due

 obligation (“subject debt”) Plaintiff is said to owe to The District on Universal Apartments (“The

 District”).

     10. The subject debt arises from purportedly past due payments Plaintiff is said to owe in

 connection with his lease of an apartment.

     11. Upon information and belief, after Plaintiff’s purported default on the subject debt, the

 subject debt was turned over to Defendant for collection purposes.

     12. On or about June 23, 2020, Defendant mailed or caused to be mailed a collection letter

 (“June 23rd Letter”) to Plaintiff in an attempt to collect upon the subject debt..

     13. The June 23rd Letter was the first written communication Plaintiff received in connection

 with the subject debt.

     14. Defendant’s letter first advises that “[i]t is imperative that you give this matter your

 prompt attention.”



                                                   2
Case 9:20-cv-81774-KAM Document 1 Entered on FLSD Docket 09/30/2020 Page 3 of 6



     15. Defendant goes on to advise that it “has been authorized to recover this debt by way of

 credit bureau reporting (following this initial 30 day validation period) . . . .”

     16. As such, given the immediacy with which Defendant’s June 23rd Letter directed Plaintiff

 to act, Plaintiff was led to believe that, in the event he did not address the subject debt with

 Defendant promptly, the subject debt would reported to the credit bureaus after 30 days from

 Plaintiff’s receipt of the June 23rd Letter.

     17. Plaintiff, wanting to address the subject debt but being financially able to do so, became

 distressed, anxious, and concerned that the subject debt was going to reported to his credit after

 the 30-day period referenced in Defendant’s June 23rd Letter.

     18. Thereafter, on or about July 28, 2020, Defendant sent an additional collection letter (“July

 28th Letter”) attempting to collect upon the subject debt.

     19. Defendant’s July 28th Letter advised that the previously threatened reporting had not

 occurred, but that such reporting would occur “soon” unless suitable arrangements were made with

 Defendant.

     20. Defendant’s July 28th Letter underscores that the threat of credit reporting made in the

 June 23rd Letter was demonstrably false.

     21. Upon information and belief, Defendant structured its June 23rd Letter in the manner it

 did in an intentionally deceptive attempt to compel Plaintiff to address the subject debt with

 Defendant promptly, lest he be subjected to the negative impacts of credit reporting – all premised

 upon blatantly false and deceptive representations regarding the timeline of Defendant’s reporting.

     22. Defendant’s false representations and threats caused Plaintiff concrete harm, including

 but not limited to expending time and energy addressing Defendant’s deceptive conduct, emotional




                                                    3
Case 9:20-cv-81774-KAM Document 1 Entered on FLSD Docket 09/30/2020 Page 4 of 6



 distress stemming from Defendant’s false threat of credit reporting, and violations of his state and

 federally protected interests to be free from deceptive and misleading collections communications.

              COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

    23. Plaintiff repeats and realleges paragraphs 1 through 22 as though fully set forth herein.

    24. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.

    25. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it regularly

 uses the mail and/or the telephone to collect, or attempt to collect, delinquent consumer accounts.

    26. Defendant identifies itself as a debt collector, and is engaged in the business of collecting

 or attempting to collect, directly or indirectly, defaulted debts owed or due or asserted to be owed

 or due to others.

    27. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a transaction

 due or asserted to be owed or due to another for personal, family, or household purposes.

           a. Violations of 15 U.S.C § 1692e

    28. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any

  false, deceptive, or misleading representation or means in connection with the collection of any

  debt.”

    29. In addition, this section enumerates specific violations, such as:

             “The threat to take any action that cannot legally be taken or that is not intended
             to be taken.” 15 U.S.C. § 1692e(5); and

             “The use of any false representation or deceptive means to collect or attempt to
             collect any debt or to obtain information concerning a consumer.” 15 U.S.C.
             §1692e(10).

    30. Defendant violated 15 U.S.C. §§ 1692e, e(5), and e(10) when it used deceptive means to

 collect and/or attempt to collect the subject debt. Defendant falsely represented, in its June 23rd

 Letter, that it would report the subject debt on Plaintiff’s credit following the thirty day period.


                                                      4
Case 9:20-cv-81774-KAM Document 1 Entered on FLSD Docket 09/30/2020 Page 5 of 6



 However, Defendant’s July 28th Letter demonstrates the falsity of such representation. Instead,

 Defendant made its threat of credit reporting in the June 23rd Letter hoping such additional, and

 false, pressure would compel Plaintiff to address the subject debt promptly. Defendant’s conduct

 in this regard risked Plaintiff, and similarly risks unsophisticated consumers, from responding to

 Defendant’s false threats and representations by making payment, all premised upon a

 demonstrably false pretense.

         b. Violations of FDCPA § 1692f

    31. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using “unfair

 or unconscionable means to collect or attempt to collect any debt.”

    32. Defendant violated §1692f when it unfairly and unconscionably represented that it would

 contact all of the credit bureaus to report the subject debt, but failed to follow through with its

 deceptive threat. Defendant’s unfair statement was designed to place undue pressure on Plaintiff

 to coerce him into addressing the subject debt.

    WHEREFORE, Plaintiff, ROBERT M. SIMON, respectfully requests that this Honorable

 Court enter judgment in his favor as follows:

    a. Declaring that the practices complained of herein are unlawful and violate the
       aforementioned bodies of law;

    b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
       §1692k(a)(2)(A);

    c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
       under 15 U.S.C. §1692k(a)(1);

    d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
       §1692k(a)(3);

    e. Enjoining Defendant from further contacting Plaintiff seeking payment of the subject
       consumer debt; and

    f. Awarding any other relief as this Honorable Court deems just and appropriate.

                                                   5
Case 9:20-cv-81774-KAM Document 1 Entered on FLSD Docket 09/30/2020 Page 6 of 6




 Dated: September 30, 2020                      Respectfully submitted,

                                                s/Alejandro E. Figueroa
                                                Alejandro E. Figueroa, Esq.
                                                Florida Bar No. 1021163
                                                Counsel for Plaintiff
                                                Sulaiman Law Group, Ltd
                                                2500 S Highland Ave, Suite 200
                                                Lombard, IL 60148
                                                Telephone: (630) 575-8181
                                                alejandrof@sulaimanlaw.com




                                       6
